Citation Nr: 1134374	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-05 204	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congenital hemiarthropathy manifested by shortened left lower extremity and left facial palsy (also claimed as a leg disability).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION


The Veteran served on active duty from September 1954 to September 1955, and from August 1956 to October 1958.  He died on April [redacted], 2010.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2005, the Veteran's claims file was transferred to the Waco, Texas, VA Regional Office (RO).  A hearing before a decision review officer at the RO was conducted in December 2005.

The Veteran requested a Board hearing at the RO in February 2006 and March 2006.  In April 2008, the Veteran withdrew his request for such hearing.

The Board denied the Veteran's claims in a July 2008 decision.  The Veteran entered a timely appeal to the United States Court of Veterans Appeals (Court).  By a Memorandum Decision, dated in April 2010, the Court vacated the Board's July 2008 decision pertaining to the issue of entitlement to service connection for congenital hemiarthropathy manifested by shortened left lower extremity and left facial palsy (also claimed as a leg disability), and remanded the issue to the Board for readjudication. 


FINDINGS OF FACT

1.	The Veteran served on active duty from September 1954 to September 1955, and from August 1956 to October 1958.  

2.	In November 2010, the Board was notified that the appellant died in April  2010.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


